                                           Case 3:20-cv-02302-CRB Document 7 Filed 08/06/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOSE SIMENTAL, AZ8663,                               Case No. 20-cv-02302-CRB (PR)
                                   8                     Petitioner,
                                                                                              ORDER OF DISMISSAL
                                   9                v.

                                  10     KEM CLARK,
                                  11                     Respondent.

                                  12          On April 3, 2020, this action for a writ of habeas corpus by a state prisoner was filed. The
Northern District of California
 United States District Court




                                  13   court notified petitioner in writing at that time that the action was deficient because he did not pay

                                  14   the requisite $5.00 filing fee or, instead, submit a signed and completed court-approved in forma

                                  15   pauperis (IFP) application. Petitioner was advised that failure to file the requested items within 28

                                  16   days would result in dismissal of the action.

                                  17          On June 4, 2020, the court again notified petitioner in writing that he must pay the

                                  18   requisite $5.00 filing fee or submit an IFP application within 28 days, or his action would be

                                  19   dismissed.

                                  20          More than 60 days have passed and petitioner has not provided the court with the requisite

                                  21   items or sought an extension of time to do so. The action is DISMISSED without prejudice.

                                  22          The clerk is instructed to close the file.

                                  23          IT IS SO ORDERED.

                                  24   Dated: August 6, 2020

                                  25                                                       ______________________________________
                                                                                           CHARLES R. BREYER
                                  26                                                       United States District Judge
                                  27

                                  28
